In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondent Board of Education of the Mahopac Central School District to reinstate the petitioner to a teaching position, the petitioner appeals from a judgment of the Supreme Court, Putnam County (Dickinson, J.), dated June 3, 1985, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs to the Board of Education of the Mahopac Central School District.
The Supreme Court, Putnam County, properly dismissed the proceeding inasmuch as the position resulting from another teacher taking an unpaid leave of absence was not a "vacancy” within the meaning of Education Law § 2510 (3) to which the petitioner was entitled to be appointed (see, Matter of Brewer v Board of Educ., 51 NY2d 855; cf., Matter of Dionisio v Board of Educ., 96 AD2d 1041, affd 63 NY2d 862). In the instant case as distinguished from Matter of Dionisio v Board of Educ. (supra), there is no indication that the other teacher suffers from any serious illness, and she has unequivocally expressed her intention of returning to teach in the Mahopac Central School District. Mollen, P. J., Bracken, Brown and Spatt, JJ., concur.